Case 2:20-mc-00046-SPL Document 1-1 Filed 09/08/20 Page 1 of 1

James Everett Shelton
316 Covered Bridge Road
King of Prussia, PA 19406
(484) 626-3942
Jeshelton595@gmail.com
Clerk, United States District Court for the District of Arizona
Sandra Day O’Connor U.S. Courthouse, Suite 130
401 West Washington Street, SPC 1
Phoenix, AZ 85003-2118

Via: USPS Priority Mail
September 4, 2020

RE: James Everett Shelton v. FCS Capital LLC, et. al, Registration of Judgment entered in
Another District

Dear Clerk,

I am the Plaintiff/Judgment Creditor, pro se in the above-captioned matter. Enclosed is a signed
and sealed form AO451 (Clerk’s Certification of a Judgment to be Registered in Another
District) and a certified copy of a judgment originally entered in the United States District Court
for the Eastern District of Pennsylvania on December 11, 2019 in the total amount of
$54,000.00.

I would like the register the judgment in the District of Arizona. Kindly issue a case number. I
have enclosed a check in the amount of $47.00 to pay the filing fee. I have also enclosed a
Motion to Allow Electronic Filing by a Party Appearing Without an Attorney and Supporting
Information. Please write the new case number on the motion form, file it, and send to the judge
for approval.

Thank you for your assistance with this matter. If you have any questions, please do not hesitate
to contact me.

Very Truly Yours,

fanoe & Robt

James Everett Shelton
